Little, J.
1. When, in a case which involves title to land, an adjudication has been had that the title is in certain named persons, parties thereto, the adverse parties are concluded thereby, and none of them can lawfully raise the question of title against the prevailing parties or their privies.
2. When, as a result of such adjudication, one who claims title as administrator has prevailed over the adverse party, it is a conclusive reply to an action brought to recover the land from him as an individual, that the defendant holds title in his representative character as administrator, and not individually.
3. As against the plaintiff, title to the premises in dispute has, under the records shown, been adjudicated to be in the defendants, — -that is to say, as to one in his own right, as to another in his right as administrator, and, with regard to the third, as a privy in estate of the other two. See White v. Bleckley, 105 Ga. 173.

Judgment affirmed.


All the Justices concurring.